Citation Nr: 1101560	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of post 
operative left knee medial meniscectomy.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of post operative left knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection.  In this case, 
additional examination and medical opinion is necessary, as is 
additional records development.  

The Veteran asserts that his service-connected left knee 
disabilities cause him to have an antalgic gait and a limp, which 
over time has caused right knee and low back disabilities.  He 
also reports hurting his right knee during service, and service 
treatment records show an impression of internal derangement of 
the right knee, probable tear posteriorly of medial meniscus.  

A private examination report submitted after the last 
adjudication of this claim reflects that the Veteran has chronic 
lower thoracic and lumbosacral strain with palpable 
fibromyositis, chronic bilateral knee sprain/strain syndrome, and 
chronic degenerative osteoarthritis of the right knee and back.  
The physician opined that the right knee and low back 
disabilities are more likely than not caused by the operative 
left knee meniscectomy with over-use syndrome and change in gait.  
However, he did not provide a rationale for this opinion.  

The Veteran was provided VA orthopedic examinations; however, the 
only opinion obtained was that the right knee degenerative joint 
disease is not caused by the left knee degenerative joint 
disease.

At this point, due to the conflicting opinions and the lack of 
rationale for the private examiner's conclusions, the Board finds 
that a new examination is needed.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the case must 
be remanded so that an orthopedic examination can be undertaken 
and the necessary VA opinions can be obtained.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

A July 2010 letter from the Veteran's attorney indicates that the 
Veteran is receiving disability benefits from the Social Security 
Administration (SSA).  The documents pertaining to this 
application have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant to 
the claims cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, 
these records must also be obtained.  38 C.F.R. § 3.159(c)(2) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any 
application by the Veteran for SSA disability 
benefits.

2.  Schedule the Veteran for a VA orthopedic 
examination with a physician to determine the 
nature of any low back and right knee 
disabilities, and to obtain an opinion as to 
whether such is possibly related to service 
or service-connected left knee disabilities.  
The claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
disability of the low back or right knee (1) 
arose during service or is otherwise related 
to service, or (2) is proximately due to or 
aggravated (permanently worsened beyond 
natural progress) by a service-connected left 
knee disability.  If the examiner concludes 
the low back and/or right knee disabilities 
are aggravated by the service connected left 
knee condition, the examiner should quantify 
the degree of aggravation, if possible.  A 
rationale for all opinions expressed should 
be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his attorney should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



